Citation Nr: 1316793	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  03-02 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for spondylolisthesis at L5-S1, status post laminectomy and fusion.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:  Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1945 to September 1948, from March 1950 to December 1953, and from April 1956 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's spondylolisthesis at L5-S1, status post laminectomy and fusion.  The Veteran's claims file is now in the jurisdiction of the RO in Denver, Colorado.

The Veteran requested a hearing at the RO before a Veterans Law Judge, but in April 2006 he withdrew his hearing request.

In June 2005, June 2006, January 2008, and July 2008, the Board remanded the case to the RO for additional development.

In April 2009, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 20 percent for spondylolisthesis at L5-S1, status post laminectomy and fusion.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which issued a Memorandum Decision in April 2011 that vacated the April 2009 Board decision and remanded the case to the Board for readjudication consistent with the instructions outlined in the decision.

The Board denied the claim in a December 2011 decision.  When the claim was before the Court, the parties submitted a Joint Motion for Remand (Joint Motion) in December 2012.  In a December 2012 Order, the Court granted the Joint Motion and remanded the matter to the Board for compliance with its instructions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

A preliminary review of the record indicates that these claims require additional development.

The Joint Motion, granted by the Court, states that the Board's December 2011 decision provided inadequate reasons and bases when discussing the results of an April 2007 VA examination that evaluated the severity of the Veteran's lumbosacral spine disability.  In particular, remand was required for the Board to address the April 2007 examination findings regarding range of motion in the context of entitlement to a 40 percent disability rating for severe limitation of motion of the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) (criteria in effect prior to September 26, 2003).  Remand was also required for the Board to address the April 2007 examination findings regarding neurologic abnormalities under 38 C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral disc syndrome (criteria effective September 23, 2002 to September 26, 2003).  

Before the Board can decide the claim, it is felt that a clarifying VA medical opinion is needed in order to address whether the range of motion findings at the time of the April 2007 VA examination were an anomaly when viewed in the context of the other evidence of record or a valid representation/depiction of the severity of the Veteran's service-connected spondylolisthesis at L5-S1, status post laminectomy and fusion, at that time.  The VA medical opinion should indicate whether the range of motion findings for the lumbosacral spine in April 2007 are best described as being "moderate" or "severe" at that time.  

Similarly, a VA medical opinion is needed to address whether or not the April 2007 neurologic findings represented "chronic" manifestations of the Veteran's service-connected spondylolisthesis at L5-S1, status post laminectomy and fusion.  

The Joint Motion also states that the Board's December 2011 decision erred by not addressing a TDIU claim.  In this regard, the Board observes that the Veteran is entitled to notice of the information and evidence required for a TDIU, as well as any necessary assistance with development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran a letter that notifies him of the information and evidence required for a TDIU.  Specifically, the RO should inform the Veteran of the information and evidence necessary to substantiate his claim for a TDIU, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence VA will obtain.

2.  Then, undertake any additional development of the Veteran's TDIU claim that is required by the record, to include, if necessary, a VA general medical examination to determine if the Veteran's service-connected disabilities preclude substantially gainful employment. 

3.  Forward the Veteran's claims folder to an appropriate VA examiner for a clarifying medical opinion concerning the severity of the Veteran's service-connected lumbosacral spine disability at the time of an April 2007 VA examination.  Following a review of the relevant evidence in the claims file, including the April 2007 VA examination report, the examiner is requested to provide an opinion as to the following:  

(a).  When viewed in the context of the entire record, do the limitation of motion findings in the April 2007 VA examination report represent an anomaly, such that their legitimacy/accuracy may be questioned, or are they a valid representation/depiction of the severity of the Veteran's lumbosacral spine condition at that time?; 

(b).  Are the range of motion findings in the April 2007 VA examination report best characterized as reflecting "moderate" or "severe" limitation of motion of the lumbosacral spine?; and 

(c).  Do the neurologic findings in the April 2007 VA examination report represent "chronic" manifestations of the Veteran's service-connected spondylolisthesis at L5-S1, status post laminectomy and fusion?

All opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Then, undertake any additional development of the Veteran's claim for an increased rating for his lumbosacral spine disability that is required by the record.  

5.  Then, readjudicate the Veteran's claim for a rating in excess of 20 percent for spondylolisthesis at L5-S1, status post laminectomy and fusion.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and an opportunity to respond. 

6.  Then, adjudicate the issue of entitlement to TDIU.  Notice of the determination and the Veteran's appellate rights should be provided to him and his representative.  If the benefit sought is denied, provide the Veteran and his representative with a statement of the case and an appropriate period to respond.  The case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2012).



